In re Louisiana Hosp. Assoc. Mal etc.; General Liability Trust; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Vermilion, 15th Judicial District Court, Div. “F”, No. 91-60030; to the Court of Appeal, Third Circuit, No. CW97-1237.
Granted. Pretermitting the question of whether relator is an insurer under La.R.S. 22:5, the case is remanded to the trial court for reconsideration of whether plaintiffs state a cause of action under La.R.S. 22:1220 in light of this court’s opinion in Theriot v. Midland Risk Ins. Co., 95-2895 (La. 5/20/97), 694 So.2d 184.
KIMBALL, J., would deny the writ.
VICTORY, J., not on panel.